



COURT OF APPEAL FOR ONTARIO

CITATION: Wolseley Canada Inc. v. Neal Traffic Services
    Limited (National Traffic Services), 2019 ONCA 375

DATE: 20190507

DOCKET: C65202

Simmons, Juriansz and Miller JJ.A.

BETWEEN

Wolseley
    Canada Inc.

Plaintiff (Respondent)

and

Neal Traffic Services
    Limited o/a National Traffic Services,

Johannes
    Lokker and Marilyn Louise Lokker

Defendants (Appellants)

Neil M. Abramson and Robert Barbiero, for the appellants

Barry Yellin and Kayla Carr, for the respondent

Heard: April 4, 2019

On appeal from the
    orders of Justice R. John Harper of the Superior Court of Justice, dated June
    26, 2017 and March 6, 2018.

COSTS ENDORSEMENT

[1]

Costs of the appeal are to the appellants on a partial indemnity scale
    fixed in the amount of $25,000 inclusive of disbursements and H.S.T.

Janet Simmons J.A.

R.G. Juriansz J.A.

B.W. Miller J.A.


